                                 Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 1 of 12



                            1   Teresa C. Chow, Bar No. 237694
                                tchow@bakerlaw.com
                            2   Elizabeth M. Treckler, Bar No. 282432
                                etreckler@bakerlaw.com
                            3   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            4   Los Angeles, CA 90025-0509
                                Telephone:    310.820.8800
                            5   Facsimile:    310.820.8859
                            6   Matthew D. Pearson, Bar No. 294302
                                mpearson@bakerlaw.com
                            7   BAKER & HOSTETLER LLP
                                1801 California Street, Suite 4400
                            8   Denver, CO 80202-2662
                                Telephone:    303.861.0600
                            9   Facsimile:    303.861.7805
                           10   Attorneys for Defendants
                                ONE PLANET OPS INC. and
                           11   BUYERLINK LLC dba CONTRACTORS.COM
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13                                 UNITED STATES DISTRICT COURT
                           14                           NORTHERN DISTRICT OF CALIFORNIA
                           15   REEVE SCHLEY, individually and on behalf         Case No.: 3:20-cv-00203-EMC
                                of all others similarly situated,
                           16                                                    [Assigned to the Hon. Edward M. Chen]
                                                 Plaintiff,
                           17                                                    DEFENDANTS’ NOTICE OF MOTION
                                       v.                                        AND MOTION FOR SUMMARY
                           18                                                    JUDGMENT; MEMORANDUM OF
                                ONE PLANET OPS INC., a Delaware                  POINTS AND AUTHORITIES IN
                           19   Corporation; BUYERLINK LLC dba                   SUPPORT OF MOTION FOR
                                CONTRACTORS.COM, a California limited            SUMMARY JUDGMENT
                           20   liability company; and DOES 1 through 50,
                                inclusive, and each of them,                     HEARING
                           21
                                                                                 Date: November 12, 2020
                                                 Defendants.
                           22                                                    Time: 1:30 p.m.
                                                                                 Ctrm.: 5
                           23
                                                                                 [Filed concurrently with Declaration of Amy
                           24                                                    Elizabeth Wong; (Proposed) Order]
                           25
                                                                                 Complaint Filed:        January 9, 2020
                           26

                           27

                           28


                                                    DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                           POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                    Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 2 of 12



                            1           TO THE COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF
                            2   RECORD:
                            3           PLEASE TAKE NOTICE that on November 12, 2020, at 1:30 p.m., or as soon thereafter
                            4   as the matter may be heard, in Courtroom 5 of the above-captioned court, located at 450 Golden
                            5   Gate Avenue, San Francisco, California, 94102, Defendants One Planet Ops Inc. and Buyerlink
                            6   LLC dba Contractors.com (collectively, “Defendants”) will, and hereby do, move this Court,
                            7   pursuant to Federal Rule of Civil Procedure 56, for summary judgment in favor of Defendants on
                            8   Plaintiff Reeve Schley (“Plaintiff”)’s Complaint.
                            9           This Motion is made on the grounds that there are no triable issues of material fact as to
                           10   Plaintiff’s First Cause of Action for Violations of the Telephone Consumer Protection Act
                           11   (“TCPA”), 47 U.S.C. §227, and Defendants are entitled to judgment as a matter of law. 1
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Specifically, Defendants move for summary judgment because Plaintiff cannot establish the
      L OS A NGELE S




                           13   essential elements of his First Cause of Action. Defendants did not utilize an automatic telephone
                           14   dialing system or an artificial and/or pre-recorded voice message at the time of the communications
                           15   alleged by Plaintiff in his Complaint. Therefore, Plaintiff cannot establish that Defendants violated
                           16   Section 227 of the TCPA, and summary judgment is warranted.
                           17   ///
                           18   ///
                           19   ///
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27   1
                                  Following this Court’s ruling on Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF No.
                                26), only one cause of action remains at issue – Plaintiff’s First Cause of Action for Violations of
                           28
                                the TCPA, 47 U.S.C. §227.
                                                                                 1
                                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                            POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 3 of 12



                            1             This Motion is based upon this Notice and Motion, the attached Memorandum of Points
                            2   and Authorities, the Declaration of Amy Elizabeth Wong, all documents and exhibits referenced
                            3   therein and concurrently filed and served herewith, the pleadings and records on file in this action,
                            4   and all other evidence and argument that the Court may properly consider prior to issuing a ruling
                            5   hereon.
                            6    Dated: August 20, 2020                               BAKER & HOSTETLER LLP
                            7
                                                                                      By: /s/ Teresa C. Chow
                            8                                                             Teresa C. Chow
                                                                                          Elizabeth M. Treckler
                            9                                                             Matthew D. Pearson
                           10                                                         Attorneys for Defendants
                                                                                      ONE PLANET OPS INC. and
                           11                                                         BUYERLINK LLC dba
B AKER & H OSTE TLER LLP




                                                                                      CONTRACTORS.COM
                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13

                           14

                           15

                           16

                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                                  2
                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                     Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 4 of 12



                            1                        MEMORANDUM OF POINTS AND AUTHORITIES
                            2   I.       INTRODUCTION
                            3            Defendants One Planet Ops Inc. (“One Planet”) and Buyerlink LLC dba Contractors.com’s
                            4   (“Buyerlink, and together, “Defendants”) Motion for Summary Judgment (the “Motion”) highlights
                            5   a fatal flaw in Plaintiff Reeve Schley’s (“Plaintiff”) Complaint: Defendants did not utilize an
                            6   automatic telephone dialing system (“ATDS”) or an artificial and/or prerecorded voice to contact
                            7   any telephone subscriber during the months that Plaintiff alleges he received multiple telephone
                            8   calls and text messages in violation of the Telephone Consumer Protection Act (“TCPA”). As such,
                            9   Plaintiff cannot, as a matter of law, establish his First Cause of Action against Defendants.
                           10            Following this Court’s ruling on Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF
                           11   No. 26), only one cause of action remains at issue – Plaintiff’s First Cause of Action for Violations
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                of the TCPA, 47 U.S.C. §227(b)(1)(A)(iii), pertaining to alleged illegal telephone calls and text
      L OS A NGELE S




                           13   messages sent to Plaintiff. Plaintiff’s First Cause of Action turns upon allegations that Defendants
                           14   used an automated text-messaging platform and sent calls from an automated system to Plaintiff’s
                           15   cellular telephone between August 2019 and December 2019, in violation of the TCPA.
                           16            However, contrary to the unfounded allegations in Plaintiff’s Complaint, the undisputed
                           17   facts set forth in this Motion show that all telephone calls and/or text messages from Defendants to
                           18   any outside telephone number—cellular and landline—between August 2019 and December 2019
                           19   were manually dialed and manually launched by One Planet’s sales representatives using a cloud-
                           20   based communications app, RingCentral, without the use of any artificial or prerecorded voice
                           21   message. The version of the RingCentral app available to One Planet’s sales representatives did not
                           22   have the capability to store and automatically dial telephone numbers without human intervention,
                           23   nor did it have the capability to automatically produce telephone numbers to be called using a
                           24   random or sequential number generator and automatically dial those telephone numbers without
                           25   human intervention. Moreover, once the call connected, the sales representative would speak
                           26   directly to the person that answered the call. Put simply, the cloud-based communications app
                           27   utilized by Defendants’ sales representatives was akin to using a rotary dial or push-button phone
                           28   that just happened to be displayed on a computer monitor.

                                                                                  1
                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                    Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 5 of 12



                            1           Although it is clear that the technology utilized by Defendants to contact telephone
                            2   subscribers during those months was simply not an ATDS and did not employ artificial and/or
                            3   prerecorded voice messages, Plaintiff continues to pursue his baseless claim, and Defendants must
                            4   therefore seek summary judgment. Accordingly, and as demonstrated more thoroughly below, there
                            5   are no triable issues of material fact, and Defendants are entitled to judgment as a matter of law on
                            6   Plaintiff’s First Cause of Action. Defendants therefore respectfully request that the Court grant this
                            7   Motion, and enter judgment in their favor on Plaintiff’s Complaint.
                            8   II.     STATEMENT OF ISSUES TO BE DECIDED
                            9           Pursuant to Local Rule 7-4(a)(3), Defendants submit the following statement of issues to
                           10   be decided with their Motion:
                           11           1.     Whether the undisputed facts establish that Defendants did not utilize an ATDS or
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                artificial and/or prerecorded voice to contact outside telephone numbers, including the telephone
      L OS A NGELE S




                           13   number purported to belong to Plaintiff, between August 2019 and December 2019, in violation
                           14   of the TCPA, such that summary judgment in favor of Defendants is warranted.
                           15   III.    RELEVANT FACTUAL BACKGROUND
                           16           A.     Plaintiff’s Allegations Concerning Purported Calls and Texts Made to a
                           17                  Phone Number Apparently Belonging to Plaintiff
                           18           Plaintiff’s Complaint asserts one cause of action for Violations of TCPA, 47 U.S.C.
                           19   §227(b)(1)(A)(iii) against Defendants. (Compl., ¶¶ 99-110 2.) Plaintiff alleges that:
                           20           Defendants – or third parties directed by Defendants – used equipment having the
                           21           capacity to dial numbers without human intervention to make non-emergency text
                                        messages and phone calls to the cellular telephones of Plaintiff and the other
                           22           members of the Cell Phone Class. Defendants contacted Plaintiff and members of
                                        the Cell Phone Class, on their cellular phones through a sophisticated automatic
                           23           telephone dialling [sic] system utilizing an artificial or prerecorded voice message
                                        and via text message.
                           24

                           25   (Compl., ¶ 103.)

                           26

                           27   2
                                  All citations to Plaintiff’s Complaint are provided solely for the purpose of demonstrating the
                           28   scope of the allegations at issue, and are not being submitted by Defendants as undisputed facts
                                for purposes of summary judgment.
                                                                                  2
                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 6 of 12



                            1             Specifically, Plaintiff claims that Defendants used “an automated text-messaging platform”
                            2   to send three “telemarketing” text messages to Plaintiff between August 7 and 21, 2019, which he
                            3   alleges were sent from numbers “used for mass texts, not hand delivered messages.” (Compl., ¶¶
                            4   37-41.) Plaintiff further claims that he never provided Defendants with his express consent, written
                            5   or otherwise, or express permission to be contacted by text messages using an ATDS. (Compl., ¶¶
                            6   42-43.)
                            7             Without identifying the communication platform used by Defendants, Plaintiff alleges that
                            8   “[t]he systems utilized by Defendants have the current capacity or present ability to store numbers
                            9   using a random or sequential generator, and to dial such numbers” and that “the equipment used by
                           10   Defendants has the capacity to dial numbers from a list of numbers, automatically without human
                           11   intervention.” (Compl., ¶ 47.)
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                          Plaintiff also alleges that he received approximately thirty “automated calls on his cellular
      L OS A NGELE S




                           13   telephone” between August 2019 and December 2019, “from various numbers all with the area
                           14   code (925), claiming to be Defendants.” (Compl. ¶¶ 51-57.) Plaintiff once again claims that he
                           15   never provided prior consent, invitation, or permission for Defendants to contact him via telephone
                           16   call, and that “Defendants called Plaintiff utilizing a deceptive automated system at least twice on
                           17   his phone during a twelve-month period.” (Compl., ¶¶ 59-60.)
                           18             Based upon these allegations, Plaintiff seeks statutory damages, an injunction against future
                           19   calls, and potential treble damages. (Compl., ¶¶ 108-110.)
                           20             B.     Undisputed Facts Establishing That Defendants Did Not Utilize An ATDS or
                           21                    Artificial and/or Prerecorded Voices to Contact Plaintiff
                           22             Defendants operate an online marketing service from which construction contractors can
                           23   purchase locally targeted and category-specific customer leads. (Declaration of Amy Elizabeth
                           24   Wong [“Wong Decl.”], ¶ 3.) Defendants’ service facilitates the matching of customers who want
                           25   specific services to contractors that can provide those services. (Id.) Defendants’ sales
                           26   representatives facilitate this matching by contacting contractors and potential contractors, such as
                           27   Plaintiff – whose purported telephone number is identified online as the contact number for a
                           28   business that provides construction contracting services – by sourcing numbers in real-time from

                                                                                    3
                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                               POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 7 of 12



                            1   the internet prior to making calls or sending text messages with the intention of signing up said
                            2   contractors to Defendants’ service in order to obtain access to customer leads. Defendants then
                            3   match contractors that have signed up for Defendants’ service with customers through “leads,”
                            4   which are generated through Defendants’ websites and third-party services that partner with
                            5   Defendants, and via internet searches. (Id.)
                            6           At all times between August 2019 and December 2019, One Planet (doing business as
                            7   Buyerlink and providing operational services on behalf of Contractors.com) utilized a cloud-based
                            8   communications and collaboration solution called RingCentral to place calls and send text
                            9   messages. (Id. at ¶ 7.) One Planet began using RingCentral’s Office Premium Edition in May 2018.
                           10   (Id.)
                           11           In order to place a call using the RingCentral app between August 2019 and December
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                2019, all sales representatives manually dialed all ten digits of the telephone number being called,
      L OS A NGELE S




                           13   and prompted the RingCentral app to call the number that had been manually entered by clicking
                           14   the green phone icon. (Id. at ¶ 8.) The version of the RingCentral app utilized by the sales
                           15   representatives did not have the capability to store and automatically dial telephone numbers
                           16   without human intervention, nor did it have the capability to automatically produce telephone
                           17   numbers to be called using a random or sequential number generator and automatically dial those
                           18   telephone numbers without human intervention. (Id.) Additionally, once a call connected, the sales
                           19   representative would speak directly to the person who answered the call. (Id. at ¶ 9.) Defendants’
                           20   sales representatives did not utilize any artificial or prerecorded voice message when making these
                           21   calls. (Id.)
                           22           One Planet’s sales representatives also utilized the RingCentral app to send text messages
                           23   from time to time. (Id. at ¶ 11.) In order to send text messages using the RingCentral app between
                           24   August 2019 and December 2019, all sales representatives had to type out the content of a text
                           25   message before the RingCentral app would activate the ‘Send’ button within the RingCentral app.
                           26   (Id.) The sales representatives then prompted the RingCentral app to send the text message by
                           27   clicking the ‘Send’ button. (Id.) The RingCentral app utilized by the sales representatives did not
                           28   have the capability to send text messages without human intervention. (Id.)

                                                                                 4
                                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                            POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 8 of 12



                            1          Between August 2019 and December 2019, the RingCentral app was the only
                            2   communications system utilized by One Planet’s sales representative to place telephone calls and
                            3   send text messages. (Id. at ¶ 7.) Moreover, and contrary to Plaintiff’s allegations, One Planet did
                            4   not utilize the services of a third-party vendor to place telephone calls or send text messages
                            5   between August 2019 and December 2019. (Id. at ¶ 10-11.) During the relevant timeframe, all
                            6   telephone calls and text messages were made and/or sent by sales representatives who were
                            7   employees of One Planet or a subsidiary of One Planet, using the RingCentral app. (Id.)
                            8   IV.    LEGAL STANDARD ON SUMMARY JUDGMENT
                            9          Summary judgment should be granted if the “pleadings, depositions, answers to
                           10   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
                           11   genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                of law.” Fed. R. Civ. P. 56(c).
      L OS A NGELE S




                           13          The “materiality” of particular facts is determined by the pleadings and the substantive law.
                           14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1968). “A disputed fact is material where the
                           15   resolution of that fact might affect the outcome of the suit under the governing law, and the dispute
                           16   is genuine where the evidence is such that a reasonable jury could return a verdict for the
                           17   nonmoving party.’ Undsay v. Westwood Um. Partnership, Case No. 2:17-cv-0333- ODW(AS),
                           18   2018 WL 4006425, at *1 (C.D. Cal. Aug. 17, 2018) (internal quotations omitted).
                           19          The moving party bears the initial burden of demonstrating the absence of any genuine
                           20   issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party
                           21   has satisfied this burden, the nonmoving party must “go beyond the pleadings and by her own
                           22   affidavits, or by the depositions, answers to interrogatories, and admissions on file designate
                           23   specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (quotations
                           24   omitted). If the non-moving party fails to make a sufficient showing of an element of its case, the
                           25   moving party is entitled to judgment as a matter of law. Id. at 325. “Conclusory or speculative
                           26   testimony in affidavits are insufficient to raise genuine issues of fact and defeat summary
                           27   judgment.” Undsay, 2018 WL 4006425, at *1. There “must be more than a mere scintilla of
                           28   contradictory evidence to survive summary judgment.” Id. If the court determines that the record,

                                                                                  5
                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                  Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 9 of 12



                            1   taken together, could not lead a rational trier of fact to find for the nonmoving party, summary
                            2   judgment must be granted because there is no genuine issue for trial. Matsushita Elec. Indus. Co.
                            3   v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                            4   V.     LEGAL ANALYSIS
                            5          A.      Elements of a TCPA Claim Under Section 227(b)(1)(A)(iii)
                            6          “The TCPA generally prohibits a person from making ‘any call (other than a call made for
                            7   emergency purposes or made with the prior express consent of the called party) using any automatic
                            8   telephone dialing system’ to ‘any telephone number assigned to a cellular telephone service.’” AG
                            9   v. South Bay Dreams Cooperative, Inc., Case No. 16-CV-02598-L (RNB), 2018 WL 2002370, at
                           10   *3 (S.D. Cal. Apr. 30, 2018) (citing 47 U.S.C. § 227(b)(1)(A)(iii) and Satterfield v. Simon &
                           11   Schuster, Inc., 569 F.3d 946, 950 (9th Cir. 2009)). “To establish a TCPA claim, a plaintiff must
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                prove that (1) the defendant called a cellular telephone number; (2) using an automatic telephone
      L OS A NGELE S




                           13   dialing system [or an artificial or prerecorded voice]; (3) without the recipient’s prior express
                           14   consent.” South Bay Dreams Cooperative, Inc., 2018 WL 2002370, at *3 (internal quotations
                           15   omitted); see also Abante Rooter and Plumbing, Inc. v. Arashi Mahalo, LLC, Case No. 18-CV-
                           16   07311-VC, 2019 WL 6907077, at *2 (N.D. Cal. Dec. 19, 2019) (summary judgment granted where
                           17   plaintiff failed to present any admissible evidence that defendant utilized a predictive dialer).
                           18          Under the second element, an ATDS is defined as “equipment which has the capacity (A)
                           19   to store or produce telephone numbers to be called, using a random or sequential number generator;
                           20   and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)). The Ninth Circuit has upheld the Federal
                           21   Communications Commission (“FCC”) interpretation that a text message is considered a “call”
                           22   within the meaning of the TCPA. Satterfield, 569 F.3d at 954.
                           23          Recently, in 2018, the D.C. Circuit overturned aspects of several FCC rulings defining an
                           24   ATDS. ACA Int’l v. Federal Commc’n Comm’n, 885 F.3d 687 (D.C. Cir. 2018). Shortly thereafter,
                           25   the Ninth Circuit construed ACA International as having wiped the definitional slate clean,
                           26   requiring them to “begin anew to consider the definition of ATDS under the TCPA.” Marks v.
                           27   Crunch San Diego, LLC, 904 F.3d 1041, 1049-50 (9th Cir. 2018).
                           28

                                                                                  6
                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 10 of 12



                            1          As set forth in Marks, a device is considered to be an ATDS if it “has the capacity to—(1)
                            2   to store numbers to be called or (2) to produce numbers to be called, using a random or sequential
                            3   number generator—and to dial such numbers.” Id. at 1052-53. Under this test, a device will not
                            4   constitute an ATDS unless it dials numbers automatically, meaning without human intervention.
                            5   See id.; ACA Intl v. FCC, 885 F. 3d 687, 703 (D.C. Cir. 2018) (“‘auto in autodialer—or,
                            6   equivalently, ‘automatic in ‘automatic telephone dialing system . . . would seem to envision non-
                            7   manual dialing of telephone numbers”); Herrick v. GoDaddy.com, LLC, 312 F.Supp.3d 792, 800-
                            8   801 (D. Az. 2018).
                            9          As explained below, the undisputed facts here establish that the RingCentral app utilized by
                           10   Defendants between August 2019 and December 2019 is not an ATDS because it fails both
                           11   components of the test: (1) it does not have the capacity to store telephone numbers, as defined in
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                47 U.S.C. § 227(b)(1)(A)(iii), to be called, and dial those telephone numbers without human
      L OS A NGELE S




                           13   intervention, and (2) it did not use a random or sequential number generator to produce numbers to
                           14   be called, and dial those telephone numbers without human intervention.
                           15          Further, the undisputed facts establish that Defendants did not utilize any artificial or
                           16   prerecorded voice to contact any cellular telephone numbers, including Plaintiff’s telephone
                           17   number, between August 2019 and December 2019. As such, Plaintiff cannot prove the essential
                           18   elements of his First Cause of Action, and summary judgment is warranted.
                           19          B.      The Undisputed Facts Establish that Defendants Did Not Use an ATDS or
                           20                  Artificial and/or Prerecorded Voices to Contact Plaintiff’s Number
                           21          All calls from Defendants’ sales representatives to outside cellular telephone numbers
                           22   between August 2019 and December 2019 were manually dialed and manually launched by the
                           23   sales representatives using the RingCentral app, without the use of any artificial or prerecorded
                           24   voice message. (Wong Decl., ¶¶ 7-10.) As explained in the declaration of Amy Elizabeth Wong,
                           25   One Planet’s Senior Director of Retail Operations/General Manager, the version of the RingCentral
                           26   app available to One Planet’s sales representatives at that time did not have the capability to store
                           27   and automatically dial telephone numbers without human intervention, nor did it have the capability
                           28   to automatically produce telephone numbers to be called using a random or sequential number

                                                                                 7
                                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                            POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                    Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 11 of 12



                            1   generator and automatically dial those telephone numbers without human intervention. (Id. at ¶ 8.)
                            2   Additionally, once a call connected, the sales representative would speak directly to the person who
                            3   answered the call. (Id. at ¶ 9.)
                            4            Although the Ninth Circuit in Marks envisioned that some level of human interaction with
                            5   a system may still qualify as an ATDS, the RingCentral app utilized by Defendants went far beyond
                            6   merely triggering a system to run automatically. 3 Marks, 904 F.3d at 1053. The RingCentral app
                            7   also went far beyond even the human interaction necessary to activate other computer-based dialing
                            8   systems that courts in the Ninth Circuit and other district courts have repeatedly found not to be
                            9   ATDS, such as LiveVox HCI. See, e.g., Meier v. Allied Interstate, LLC, Case No. 18-CV-1562-
                           10   GPC-BGS, 2020 WL 819014, at *6 (S.D. Cal. Feb. 19, 2020) (“Here, the Court finds that the
                           11   LiveVox HCI system is incapable of ‘non-manual’ dialing because it requires the intervention of
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                clicker agents, and this is not an ATDS. Though a simple click on a computer screen ‘may seem
      L OS A NGELE S




                           13   [too] minimal’ an act of human intervention, it is not in the aggregate.”) (citations omitted);
                           14   Ammons v. Diversified Adjustment Serv., Inc., Case No. 18-CV-06489-ODW, 2019 WL 5064840,
                           15   at *5 (C.D. Cal. Oct. 9, 2019) (“LiveVox HCI still requires human intervention to launch calls to
                           16   them”); Collins v. Nat'l Student Loan Program, 360 F. Supp. 3d 268, 273 (D.N.J. 2018) (same);
                           17   Hatuey v. IC Sys., Inc., Case No. 16-CV-12542-DPW, 2018 WL 5982020, at *6–7 (D. Mass. Nov.
                           18   14, 2018) (same); Arora v. Transworld Sys. Inc., Case No. 15-CV-4941, 2017 WL 3620742, at *3
                           19   (N.D. Ill. Aug. 23, 2017) (same); Marshall v. CBE Group, Inc., Case No. 16-cv-02406-GMN-NJIC,
                           20   2018 WL 1567852, at *7 (D. Nev. Mar. 30, 2018) (“the overwhelming weight of authority applying
                           21   this element hold that ‘point and click’ dialing systems ... do not constitute an ATDS as a matter of
                           22   law”).
                           23            Here, the RingCentral app required multiple stages of human intervention to place a
                           24   telephone call or send a text message, which precludes any finding that it was an ATDS.
                           25   3
                                  The Marks Court cited examples of permissible levels of intervention, such as: “turning on the
                           26   machine,” “initiating [the equipment’s] functions,” or “flip[ing] the switch on an ATDS.” Id. In
                                addition, “the test for human involvement looks to the time a call or message is sent or dialed, not
                           27   what might have happened earlier to enter the phone number into the system.” Washington v. Six
                                Continents Hotels, Inc., No. 216-CV-03719-ODW, 2018 WL 4092024, at *5 (C.D. Cal. Aug. 24,
                           28   2018) (citation omitted) (emphasis added). Defendants’ RingCentral app involved human
                                intervention that went significantly beyond the permissible levels described in Marks.
                                                                                   8
                                                       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                              POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
                                 Case 3:20-cv-00203-EMC Document 40 Filed 08/20/20 Page 12 of 12



                            1   Defendants’ sales representatives dialed each digit of any telephone number, and then clicked either
                            2   a phone icon or a ‘Send’ button to initiate each call or send a text message. (Wong Decl., ¶¶ 8, 11-
                            3   12.) The RingCentral app also required human intervention to compile the text message to be sent
                            4   to a telephone number, and then required that Defendants’ sales representative manually click the
                            5   ‘Send’ button within the app for the text message to be sent to a telephone number. (Id. at ¶ 12.)
                            6          The undisputed facts clearly show that Defendants’ RingCentral app required extensive
                            7   human intervention to contact any telephone subscriber, including Plaintiff, and could not be
                            8   deemed an ATDS under any circumstances. See Herrick, 312 F.Supp. at 802-803 (finding no ATDS
                            9   where defendant “identified multiple stages in the process of sending Plaintiff the text message in
                           10   which human intervention is involved.”). The undisputed facts also show that Defendants did not
                           11   utilize any artificial or prerecorded messages to contact any telephone subscriber, including
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Plaintiff. Given these undisputed facts, Plaintiff cannot establish that Defendants violated Section
      L OS A NGELE S




                           13   227(b)(1)(A)(iii) of the TCPA, and summary judgment should be granted.
                           14   VI.    CONCLUSION
                           15          For the foregoing reasons, Defendants are entitled to summary judgment on Plaintiff’s First
                           16   Cause of Action, and his Complaint as a whole. The undisputed evidence demonstrates that
                           17   Defendants never called or texted the number that Plaintiff claims they called using an ATDS
                           18   because the dialing system used, RingCentral, is not an ATDS as a matter of law. Further,
                           19   Defendants did not utilize an artificial or prerecorded voice to contact the number that Plaintiff
                           20   claims they called. Therefore, summary judgment should be granted, and judgment entered in favor
                           21   of Defendants.
                           22   Dated: August 20, 2020                               BAKER & HOSTETLER LLP
                           23
                                                                                     By: /s/ Teresa C. Chow
                           24                                                            Teresa C. Chow
                                                                                         Elizabeth M. Treckler
                           25                                                            Matthew D. Pearson
                           26                                                        Attorneys for Defendants
                                                                                     ONE PLANET OPS INC. and
                           27                                                        BUYERLINK LLC dba
                                                                                     CONTRACTORS.COM
                           28

                                                                                 9
                                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT; MEMORANDUM OF
                                                            POINTS AND AUTHORITIES ISO MOTION FOR SUMMARY JUDGMENT; 3:20-CV-00203-EMC
